Title: From Benjamin Franklin to James Bowdoin, 5 February 1771
From: Franklin, Benjamin
To: Bowdoin, James

Dear Sir,
London, Feb. 5. 1771
I am very sensible of the Honour done me by your House of Representatives, in appointing me their Agent here. It will make me extreamly happy if I can render them any valuable Service. I have had several Conferences with Mr. Bollan on their Affairs: There is a good Understanding between us, which I shall endeavour to cultivate. At present the Cloud that threatned our Charter Liberties seems to be blown over. In Time I hope Harmony will be restored between the two Countries, by leaving us in the full Possession and Enjoyment of our Rights.
It will be a great Pleasure to me if I can be any way useful to your Son while he stays in England; being, with the greatest Esteem and Respect for you and Mrs. Bowdoin, Dear Sir, Your most obedient and most humble Servant
B Franklin
PS. Inclos’d I send you a Copy of an original Paper of some Curiosity now in my Hands. The first Part, i.e. the Queries, you will find in the Papers pertaining to the Governor’s History: But not the Abstract or State given with them to Mr. Randolph.
The old Spelling is preserv’d in the Copy.
